DETAILED ACTION
	For this Office action, Claims 1-33 are pending.  Claims 22-33 have been withdrawn due to the included restriction requirement.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-21, drawn to Group I, classified in B01D35/12, concerning filter systems for food processing systems.
II. Claims 22-33, drawn to Group II, classified in B01D24/007, concerning methods for filtering fluid from food processing systems.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the method can be practiced by a materially different apparatus.  The apparatuses disclosed in the claims of Invention I require at least a first and second filter in addition to specifically recited inlet valves, drain valves and fluid flow paths both for the drain and recycling of the fluid to respective elements (first filter recycling valve, second filter recycling valve, drain fluid return outlet, etc.).  The claimed methods, on the other hand, only requires a first filter that returns fluid to a food processing system and is configured to purge fluid from the food processing system during a power purge mode operation.  Therefore, the method can be performed by a filter system filtering fluid that operates in a filtration mode with a recirculation loop that additionally removes fluid from the system at other times, such as a fluid filter that both recirculates filtered fluid during operation while also discharging fluid during a second mode of operation without the additional features recited by the apparatus claims.  For this reason, the apparatus claims and the method claims are considered distinct due to the method claims not requiring the features recited in the apparatus claims; therefore, restriction between the Groups 1 and 2 is required.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Invention I would require further search in additional classes and subclasses to ensure all pertinent prior art is considered regarding the apparatus and its recited features as currently filed, in particular for the features not recited in the method claims of Invention II.
Invention II will require further search in additional classes and further consideration to examine recited limitations that are in effect broader and distinct from the limitations recited in Invention I. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with attorney George Corrigan on 28 April 2022 a provisional election was made without traverse to prosecute the invention of Group 1, claims 1-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 22-33 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 recites “the a first filter inlet valve” and “the a second filter inlet valve” (Lines 14-15 and Line 24-25, respectively), which appear to mean to read as “the first/second filter inlet valve”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claims 1 and 12, upon which the remaining claims are respectively dependent, recites “the drain fluid return outlet”; however, said limitation lacks established antecedent basis.  The limitation is further considered indefinite because the claim language is unclear whether said limitation refers to the previously established “at least one drain fluid outlet”, “at least one filtered fluid return outlet” or another distinct feature.  Applicant is urged to address this issue, wherein an amendment that establishes the drain fluid return outlet or changes the language of the cited limitation to reflect that of an established feature will overcome these grounds of rejection.  For purposes of this examination, the examiner will assume “the drain fluid return outlet” is a separate feature distinct from previously established limitations.
Claims 6-10 are additionally rejected under 35 U.S.C. 112(b) for Claim 6 (upon which the remaining claims are dependent) reciting “the second pressure sensors a second first pressure sensing device”, wherein the limitation “the second pressure sensors” lacks established antecedent basis.  While a second pressure sensor has been established, multiple second pressure sensors have not been established; moreover, the language as filed could mean “the second pressure sensor senses”, wherein such ambiguousness further renders the claim indefinite.  Applicant is urged to address this issue in the response to this office action, wherein an amendment to the claim language that clarifies what is being claimed would overcome this ground of rejection.  For purposes of this examination, the examiner will assume the claim language is meant to read as “the second pressure sensor senses…”.
Claim 14 is additionally rejected under 35 U.S.C. 112(b) for reciting multiple instances of indefiniteness.  First, the preamble of Claim 14 recites “the food processing filter system of claim 13”; however, Claim 13 (and Claim 12, upon which Claims 13 and 14 are dependent) recites “a food processing system”.  The inconsistency of the preambles renders Claim 14 indefinite, since the claim language is unclear why Claim 14 refers to the food processing filter system instead of the previously recited food processing system.  Furthermore, Claim 14 recites “the second first filter”, which lacks established antecedent basis.  The limitation further renders the claim indefinite because the claim language is unclear whether “the second first filter” refers to the previously established second filter or a separate distinct filter.  Applicant is urged to address these issues in the response to this office action, wherein amendments to the claim that make the preamble of Claim 14 more consistent with the claims upon which Claim 14 is dependent and either establishes antecedent basis for a second first filter or refers to the established second filter will overcome this ground of rejection.  For purposes of this examination, the examiner will assume “the second first filter” is meant to read as “the second filter”.  
Claims 17-21 are further rejected under 35 U.S.C. 112(b) for reciting “the filter system” in the preamble.  Claim 16, upon which Claim 17 (and the remaining claims, which are dependent on Claim 17) is dependent, recites “the food processing system” in the preamble.  Claims 17-21 are therefore considered indefinite because the claim language is unclear why these claims refer to a filter system of claim 16 instead of Claim 16’s established “food processing system”.  Applicant is urged to address these issues in the response to this office action, wherein an amendment making the preamble to these claims more consistent with the preamble of Claim 16 would overcome these grounds of rejection.  For purposes of this office action, the examiner will assume the preambles of Claims 17-21 are meant to read as the “food processing system”.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nolen et al. (herein referred to as “Nolen”, US Pat Pub. 2015/0296858) recites first and second filters 48 and 50 that work in tandem to provide similar fluid treatment with respect to that of the instant claims (Figure 1; Paragraph [0025]); however, the filters of Nolen do not comprise the separate fluid flow paths and valves required in the instant claims and therefore may not be used in grounds of rejection over the instant claims.
Nolen et al. (herein referred to as “Nolen 2”, US Pat Pub. 2014/0370172) recites first and second filters 48 and 50 in conjunction with associated valves and flow paths associated with a food processor system that provide similar fluid treatment with respect to that of the instant claims (Figure 1; Paragraph [0025]); however, the filters of Nolen 2 and associated return conduits do not replicate the features of those in the instant claims and therefore may not be used in grounds of rejection over the instant claims.
Reece (US 3692178) recites a filtration system comprising flow paths similar to those of the instant claims (Claims 1 and 2); however, the other features recited in both the instant claims and Reece are not compatible with those of the instant claim, and a ground of rejection cannot be made over this reference.

    


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        05/05/2022